FILED
                             NOT FOR PUBLICATION
                                                                           DEC 23 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


SARINGH HEYBECYAN,                               No. 13-70127

              Petitioner,                        Agency No. A088-102-629

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 10, 2015**
                                Pasadena, California

Before: GOULD and BERZON, Circuit Judges, and ZOUHARY,*** District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Jack Zouhary, District Judge for the U.S. District
Court for the Northern District of Ohio, sitting by designation.
       Saringh1 Heybecyan seeks review of the BIA’s denial of her motion to

reopen immigration proceedings.

       The BIA’s decision is reviewed for an abuse of discretion. Sembiring v.

Gonzales, 499 F.3d 981, 985 (9th Cir. 2007). “The BIA abuses its discretion when

it acts arbitrarily, irrationally or contrary to the law.” Id. (internal alterations

omitted) (quoting Movsisian v. Gonzales, 395 F.3d 1095, 1098 (9th Cir. 2007)).

       Heybecyan maintains the BIA abused its discretion by denying her motion to

reopen because she did not receive notice of the hearing in which an immigration

judge ordered her removed. She contends the immigration court did not send

notice to the proper address.

       We disagree. The immigration court sent the notice of hearing to the

“mailing” address Heybecyan provided. Notice sent to an alien’s “most recent

address” is “sufficient” under the Immigration and Nationality Act, see 8 U.S.C. §

1229a(b)(5)(A); 8 C.F.R. § 1208.2(c)(3)(ii), and also satisfies due process, see

Popa v. Holder, 571 F.3d 890, 897–98 (9th Cir. 2009). Heybecyan has not

challenged the presumption of effective delivery. See Salta v. INS, 314 F.3d 1076

(9th Cir. 2002).

       1
       In many of the record documents, Heybecyan’s first name is spelled
“Sarineh.” Because, however, this appeal is titled Saringh Heybecyan v. Lynch, we
use the latter spelling.

                                             2
      Although Heybecyan may not have actually received notice, in these

circumstances she is charged with having constructively done so. See Popa, 571
F.3d at 897–98; In re G-Y-R-, 23 I. & N. Dec. 181, 189 (BIA 2001). She was

advised of her responsibility to keep the immigration court apprised of her address.

See 8 U.S.C. § 1229(a)(1)(F), (c). She has not challenged as ineffective the

assistance of Shirak Khojayan, the non-attorney representative who appears to

have provided the immigration court with Heybecyan’s mailing address. Nor does

she dispute that she did not file a change of address form or otherwise notify the

immigration court that the mailing address Khojayan provided on her behalf was

incorrect. Accordingly, we conclude that the BIA’s decision to deny Heybecyan’s

motion to reopen was not arbitrary, irrational, or contrary to law.

      PETITION DENIED.




                                          3